Title: To Thomas Jefferson from Benjamin Lincoln, 18 July 1804
From: Lincoln, Benjamin
To: Jefferson, Thomas


               
                  Sir/
                  Boston July 18th 1804
               
               It is with pleasure that I announce to you the safe arrival of Nine Packages for the President of the United States Shipped by Stephen Cuetralun Junr—Comercial Agent of said States at Marseilles in the Brig Albion John Dagget Master to my care and a request that I would forward them to you by the very first opportunity prompted by duty and inclination every attention will be paid to the business
               I am Sir with the highest consideration & esteem Your obedient servant
               
                  
                     B: Lincoln
                  
               
               
                  PS When the packages are shipped I will give you early notice on what vessel & will also forward the Papers—
               
            